STOKER, Judge.
For the reasons stated in the companion ease of Murry v. Aquatic Equipment & Engineering, Inc. and Mobile Oil Corporation, 484 So.2d 143 (La.App. 3d Cir.1986), in which a separate opinion is being rendered this date, the judgment of the trial court in awarding Johnny L. Fuqua $545.60 against his employer, Aquatic Equipment & Engineering, is affirmed. All claims against Mobil Oil Corporation are dismissed. The award of attorney’s fees of $1,000, and the denial of penalties, are affirmed. The costs of both the trial and appellate courts are assessed against Aquatic.
AFFIRMED AS AMENDED.